UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         SULLIVAN(, COOK, and BAIME
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                     Lieutenant Colonel NORMAN R. BREHM
                        United States Army, Appellant

                                ARMY 20070688

         Headquarters, United States Army Armor Center and Fort Knox
                     Richard J. Anderson, Military Judge
              Colonel Lisa Anderson-Lloyd, Staff Judge Advocate


For Appellant:  Colonel Mark Tellitocci, JA; Lieutenant Colonel Matthew M.
Miller, JA; Major Bradley M. Voorhees, JA; Captain Sarah E. Wolfe, JA (on
reconsideration)

For Appellee:   Colonel Denise R. Lind, JA; Major Philip M. Staten, JA;
Captain Stephanie R. Cooper, JA (on reconsideration).


                                 9 July 2009

      -----------------------------------------------------------------
                   SUMMARY DISPOSITION ON RECONSIDERATION
      -----------------------------------------------------------------

Per Curiam:

      On 13 May 2009, this court set aside the findings of guilty to and
dismissed Specification 1 of Charge I and Charge I and set aside the
sentence, returning the case to the Judge Advocate General for submission
to the same or a different convening authority for a sentence rehearing on
the remaining findings of guilty.  United States v. Brehm, ARMY 20070688
(Army. Ct. Crim. App. 13 May 2009) (unpub.).  Upon review of our previous
decision, appellee’s request for reconsideration, and appellant’s reply
brief, we modify our decision as follows:


      This court sets aside the findings of guilty to Specification 1 of
Charge I and Charge 1.  The sentence is set aside.  The case is returned to
the Judge Advocate General for submission to the same or a different
convening authority for disposition of Specification 1 of Charge I and
Charge I, and a sentence rehearing.

                                  FOR THE COURT:




                                  MARY B. CHAPMAN
                                  Deputy Clerk of Court

( Senior Judge SULLIVAN took final action in this case prior to her
retirement.